DETAILED ACTION
Acknowledgements
The amendment filed 07/20/2020 is acknowledged.
Claims 1-4, 7-11 and 14-19 are pending.
Claims 1-4, 7-11 and 14-19 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-4,7-11 and 14-19 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112, the arguments are moot in light of amendments.


Examiner's Comments
Non-Functional Descriptive Material
The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP (2111.05 I-III))  They do not play a role or perform some function with respect to the computer.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry
Claims 1, 8 and 15 recite “obtaining, (1) a first transaction comprising…, one or more first parameters invoking a smart contract,”
Claims 3, 10 and 17 recites “the execution condition is associated with a price range, an amount range, or a time range of an item.”
Claims 4, 11 and 18 recites “the first transaction is associated with a purchase order…; and the second transaction is associated with a sales order…”

Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545
(C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start
with the proposition that claims cannot be obtained to that which is not new. This was the basis of the
holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first
inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition,
which is that every limitation positively recited in a claim must be given effect in order to determine what
subject matter that claim defines.")
Claim 1 recites “obtaining,…an address pointing to …, …first parameters invoking a smart contract, …second parameters invoking the smart contact…, …without a specified order…, …transactions as added to a new data block of the blockchain;” “selecting…the second transaction before selecting the first transaction”
Claim 2 recites “returning…a computing device that submitted the first transaction.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 16 recite “obtaining…(1) a first transaction comprising an address pointing to executable code…, one or more first parameters invoking a smart contact,…one or more second parameters invoking the smart contact, and a second value without a specified order…, an order of the first and second transactions as added…” However, Applicant’s Specification does not provide an algorithm for “pointing, invoking, specified, and added”. Therefore, the claim lacks written description as it fails define ““pointing, invoking, specified, and added”” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).
Claims 2-4, 7, 9-11, 14 and 16-19 are also rejected as each depends on claims 1, 8 and 15 respectively.

Claim 2 recites “returning an execution exception to…” The claim is broader than the specification.  The claim is silent what is performing the acts of returning.  According to specification PGPub ¶0048, “the node 202 may return an execution exception (e)exc indicating that execution of the transaction has failed.”  Therefore, as the operation of “returning” is to be performed by the node 202. The claim is broader than the Specs. (See LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336,1343-46, 76 USPQ2d 1724,1730-33 (Fed. Cir. 2005) ("...it must describe the invention sufficiently to 

New Matter
Regarding the amended claims 1, 8 and 15, following limitations are new matter as they are not supported by the Specification. 
“generating…based on the first value, an execution condition as a pre-condition of executing the smart contract based on the first transaction;”  Specification PGPub ¶0039 discloses “the node 202 may generate the protection condition based on the content of the transaction submitted by the user. The protection condition may be a price of goods or a service, an amount of goods or a service, a time of shipping of goods or delivery of a service,”  However, the specification is silent on pre-condition.
Claims 2-4, 7, 9-11, 14 and 16-19 are also rejected as each depends on claims 1, 8 and 15 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claims 9 and 16 are directed to a system comprising one or more processors and a computer-readable storage medium respectively.  However, the claims recite “returning an execution exception to a computing device that submitted the first transaction“.  It is unclear the claim 9 is directed to a system or Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685